Citation Nr: 1035534	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pes planus of the right 
foot, to include as secondary to the service-connected left foot 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
service-connected left foot disability.

3.  Entitlement to service connection for a left chronic knee 
disability, to include as secondary to the service-connected left 
foot disability.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, to include as secondary to the 
service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board remanded the Veteran's appeal in February and August 
2009.  However, as there has not been substantial compliance with 
the remand directives, the appeal must be remanded again.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently suffers from right foot, 
back, right knee, and left knee disorders due to his service-
connected left foot pes planus disability.  

A claimant is entitled to service connection on a secondary basis 
when it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in February 2006 and 
the Board remanded the case in February 2009 for further 
examination.  The Veteran was afforded a VA examination in April 
2009; however, the examiner but did not provide current diagnoses 
and opinions as to the relative etiologies.  


The Board remanded the case again in August 2009 to obtain an 
addendum to the April 2009 VA examination report; the examiner 
was to provide opinions as to the etiologies of the Veteran's 
right foot pes planus, right knee strain, left knee strain, and 
scoliosis of the lumbosacral spine.  Adequate opinions were not 
provided.     

In an October 2009 addendum, the examiner opined that the Veteran 
does not have a right foot disorder that is caused or aggravated 
by his service-connected left foot pes planus.  The examiner 
cited an August 2005 private orthopedic treatment record which 
showed that the Veteran has flexible flatfeet with a tight tendo-
Achilles.  The examiner then stated that the private physician 
did not find a right foot disorder.  The Board finds the 
rationale provided by the examiner to be inaccurate, as the 
August 2005 private physician did note a right foot disability, 
namely flatfeet.  Moreover, the Board finds the examiner's 
rationale to be inadequate, as the August 2005 record was an 
examination for the Veteran's left foot and right knee, not his 
right foot; indeed, the August 2005 private physician was not 
asked to provide an opinion regarding whether the Veteran's right 
foot disorder was caused or aggravated by his service-connected 
left foot disorder.  

In the January 2010 addendum, the examiner attempted to clarify 
his opinion and stated, "there is no evidence that the function 
of his right foot has been aggravated by his service experience 
and thus by his service-connected left foot disorder."  The 
rationale is inadequate, as the examiner suggests that since the 
evidence does not demonstrate the Veteran's right foot to be 
aggravated by service, it was not aggravated by left foot 
disability.  The issue is not aggravation during service, but any 
aggravation of the right foot pes planus condition by the 
service-connected left foot disability.

Likewise, the Board finds the examiner's opinions regarding the 
Veteran's back and knee disabilities to be inadequate.  In the 
October 2009 addendum, the examiner opined that the Veteran's 
back disorder was not caused or aggravated by his service-
connected left foot pes planus; however, he failed to provide any 
rationale for his opinion.  

In the October 2009 addendum opinion regarding the knees, the 
examiner opined that it is less likely than not that any 
currently demonstrated knee disorders are caused or aggravated by 
the service-connected left foot.  In providing this opinion, 
while the examiner noted that the August 2005 private treatment 
record does not relate the Veteran's right knee to his flexible 
feet, he failed to provide any rationale for his negative opinion 
regarding the Veteran's left knee strain.  Further, the Board 
again notes, as it did in August 2009, that in the April 2009 
examination report, the same examiner indicated the Veteran's 
knee conditions arose after service and "may indeed" be related 
to the Veteran's pes planus.  Thus, based upon the examiner's two 
conflicting statements, as well as the lack of rationale 
regarding the left knee strain, the Board finds that a new 
examination and opinion are necessary to address whether the knee 
conditions were aggravated by the service-connected left foot pes 
planus.   

Without a well-supported medical opinion, another examination is 
necessary.  Moore v. Nicholson, 21 Vet. App. 211 (2007); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examinations 
conducted to date are inadequate.  Once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  
Accordingly, a new medical examination is necessary to make a 
determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007). 

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  On remand, the requested medical examination and 
opinions must be obtained and the AMC/RO should ensure that all 
requested development has been undertaken.  

The case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of his right 
foot pes planus, right knee strain, left 
knee strain, and scoliosis of the 
lumbosacral spine disabilities.  The 
claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and review 
of the record, the examiner must answer the 
following questions:

(i) is it at least as likely as not that 
the Veteran's right foot pes planus or any 
current right foot disorder is aggravated 
(worsened) by the service-connected left 
foot pes planus?  

(ii)  if the Veteran's right foot 
disorder(s) was aggravated by his service-
connected left foot pes planus, the 
examiner should provide an opinion as to 
approximate baseline level of severity of 
the right foot disorder before the onset of 
aggravation. 

(iii)  is it at least as likely as not 
that any currently demonstrated back or 
knee disorders, including the Veteran's 
right knee strain, left knee strain, and 
scoliosis of the lumbosacral spine are 
caused or aggravated (worsened) by the 
service-connected left foot pes planus?  

(iv)  if the Veteran's back or knee 
disorders were aggravated by his service-
connected left foot pes planus, the 
examiner should provide an opinion as to 
approximate baseline level of severity of 
the back and knee disorders before the 
onset of aggravation. 

The examiner is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If any aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level 
of severity of any right foot, knee or back 
disability (i.e., a baseline) before the 
onset of the aggravation. 

Complete rationale for all opinions 
expressed should be provided.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


